Citation Nr: 1439159	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-37 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for transient global amnesia, to include as due to anthrax vaccinations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1973, from March 2002 to July 2002, from September 2004 to December 2004, and from May 2006 to July 2006, with additional active duty for training and inactive duty for training during his service spanning 30 years in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.  In July 2011, the Veteran testified before the Board at a hearing held via videoconference.  In February 2012, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of transient global amnesia, or any identified residuals thereof.

2.  The Veteran's bilateral sensorineural hearing loss is due to acoustic trauma sustained during his active service, his active duty for training, and/or his inactive duty for training.

3.  The Veteran's tinnitus was not caused or aggravated by his service and was not caused or aggravated by his bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by transient global amnesia or residuals thereof have not been met.  38 U.S.C.A. §§ 1101, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Bilateral hearing loss was incurred in active service, active duty for training, and/or inactive duty for training.  38 U.S.C.A. §§ 1101, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013).

3.  Tinnitus was not incurred during the Veteran's service.  38 U.S.C.A. §§ 1101, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through July 2007 and September 2007 letters.  The claims were then adjudicated in December 2007.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file, and notes no additional records.  Additionally, the Veteran was afforded VA examinations in order to adjudicate each of his service connection claims.  Those examinations, in whole, addressed the etiology of his hearing loss and tinnitus, and examined whether he suffered from claimed global transient amnesia, and are sufficient to decide the Veteran's claims.

The Board also finds that there has been substantial compliance with the previous February 2012 remand, as the requested VA examinations have been obtained.

The Veteran was also provided with a hearing related to his present claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claims.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus, stating that while working on the flight line for over twenty years in the Air Force Reserve, with periods of active duty, active duty for training, and inactive duty for training, he was exposed to daily acoustic trauma from jet engines and that, even with the help of hearing protection, suffered from hearing loss and tinnitus.  He also seeks service connection for global transient amnesia, stating that the episode of such that he experienced in 2005 was due to a substance used in the Anthrax vaccinations he was given in service, or was due to fumes from burn pits and other environmental toxins to which he was exposed while stationed in Iraq.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed sensorineural hearing loss is contemplated by this regulation, however, his global transient amnesia and tinnitus are not.  Therefore credible lay evidence of continuous symptoms can support the claims. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2013).  Active duty training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  Active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Bilateral Hearing Loss and Tinnitus 

The Veteran's service personnel records reflect that he had four periods of active service between 1972 and 2006.  These records also reflect that outside of these dates, the Veteran had service in the Air Force Reserve/Air National Guard. From the 1970s through 2007, he also had periods of active duty for training and inactive duty for training, according to his Point Credit Summary.  For example, in 1996, when he alleges that his hearing loss began, he had 57 days of active duty.  His military occupational specialty was that of tactical aircraft maintenance.

The Veteran's service treatment records reflect that beginning in March 1991, an annual examination showed left ear hearing loss in accordance with 38 C.F.R. § 3.385.  Service treatment records dated since that time repeatedly state that he had known hearing loss.  In July 1996, the Veteran was evaluated for noise exposure while working on the flight line.  He used foam ear plugs.  He had been on the flight line since 1983.  He denied tinnitus.  He had mild sensorineural hearing loss, bilaterally.  His speech discrimination scores were 100.  He was counseled about diligent use of ear protection.  An April 2001 periodic non-flying examination reflected a notation of hearing loss from "working around F-4 and F-16 aircraft."  

However, hearing examinations dated in December 1993, December 1994, and October 1997, reflect that the Veteran denied experiencing ringing in the ears.   A 2006 post-deployment questionnaire reflects that the Veteran denied having ringing in the ears.

First, the Board finds that the Veteran's account of his exposure to acoustic trauma is credible and entirely consistent with the circumstances of his service.  His service treatment records, from both his periods of active service and Reserve service, document hearing loss as due to working on the flight line.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma in service.  Having determined that the Veteran was likely exposed to acoustic trauma during his service, the remaining questions before the Board are whether the Veteran has a current diagnosis of bilateral hearing loss and tinnitus for which service connection may be granted, and whether there is a nexus between that hearing loss and tinnitus and his service. 

Post-service treatment records reflect that on August 2007 VA audiological examination, the Veteran reported that he was an aircraft maintenance supervisor in the Air Force Reserve, though most of his noise exposure occurred earlier in his military career when he worked as a mechanic.  He had had periods of activation, mostly towards the end of his career.  He was a long-time hunter and sharp shooter.  He reported experiencing tinnitus about twice per week for "a little bit," when he would hear a mild hissing sound.  He first noticed it approximately ten years previously and attributed it to aircraft noise.  Audiometric testing revealed bilateral hearing loss that meets the criteria in 38 C.F.R. § 3.385.  The claims file was not available for review, therefore an opinion on the etiology of his hearing loss and tinnitus was not provided.

A March 2009 private audiological examination noted that the Veteran experienced high frequency hearing loss and tinnitus directed towards his left ear.  It was noted that the Veteran had first reported hearing loss in the left ear in 1983 and was fit with custom ear plugs at that time.

On March 2012 VA audiological examination, after physically examining the Veteran and reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's tinnitus was caused or aggravated by his service.  The examiner explained that the Veteran denied tinnitus several times within the service treatment records, including on his post-deployment questionnaire in 2006.  This was well after the Veteran's current report of when tinnitus began.  He stated on examination that it had begun in 2002, but the service records showed that he denied tinnitus in 2006.  The examiner also found that it was less likely than not that the Veteran's tinnitus was caused or aggravated by his hearing loss.  The examiner explained that the Veteran's hearing shifted many years before he noticed a ringing in his ears.  He reported the onset of tinnitus ten years previously, which was well after the decrease in his hearing loss.  With regard to his hearing loss, the examiner stated that an opinion could not be made without resort to speculation, explaining that there was a shift in thresholds during his service in the reserves, but active duty audiometric data for the 2006 period of service could not be found in the records.  Therefore, the examiner could not state whether his hearing shifted while on that period of active duty.

In this case, after a review of the evidence of evidence, the Board finds that the evidence is at least in equipoise as to the issue of service connection for bilateral hearing loss.  The service records clearly show that the Veteran suffered from hearing loss while in the Air Force Reserve.  The service records also show that the Veteran had periods of active duty, active duty for training, and inactive duty for training throughout the many decades of his service.  The notations of hearing loss span these time periods.  The March 2012 VA examiner could not state that the Veteran's bilateral hearing loss did not have its onset during active service.  To do so, as was explained, would be speculative.  Accordingly, the Board affords the benefit of the doubt in favor of the Veteran and finds that the elements of service connection have been met.  The Board finds that the Veteran did suffer from a chronic disease or injury in service, sensorineural hearing loss.  The Board further finds that there is evidence of continuity of symptoms since service, as the Veteran suffered from bilateral hearing loss in service and since separation from service.  Finally, the Board finds that the medical evidence tends to support the Veteran's claim, or at least creates equipoise.  The VA examiner could not make a determinative conclusion on the matter.  In that regard, the Board finds the Veteran's statements of hearing loss during his periods of active service and active service for training due to jet engine noise to be credible and competent evidence in support of his claim, most significantly because they are entirely supported by the service treatment records documenting such hearing loss due to his service duties on the flight line.  Thus, service connection for bilateral hearing loss is warranted.

However, the Board finds that service connection for tinnitus is not warranted.  For one, the service treatment records demonstrate in multiple records that the Veteran denied experiencing tinnitus, including in the 1990s and on 2006 post-deployment examination.  He also has not alleged continuity of symptoms.  Rather, he has made only conclusory statements regarding the relationship between his tinnitus and his service.  Those statements are unsupported by the evidence.  For instance, he stated to the 2012 VA examiner that he had been experiencing tinnitus for ten years, however, the service treatment records during that period show that he denied having tinnitus, even when he was being treated for hearing loss.  

The Board notes that tinnitus is a disorder capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the Board finds that the Veteran's testimony as to his tinnitus lack credibility.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).   While the Veteran states that his tinnitus began in service or is otherwise related to his service, the service records contradict those assertions and there is no reason in this case to doubt the authenticity of the service documents.  Moreover, the post-service VA treatment records and the Veteran's hearing testimony are negative for ongoing complaints of tinnitus.  Of particularly probative value is the 2012 VA opinion, which concluded that the Veteran's tinnitus was not related to service, for the same reasons as are stated above.  The VA examiner also found that, in terms of medical causation and aggravation, because the Veteran's tinnitus began many years following the onset of his hearing loss, it could not be concluded that his tinnitus was associated with his hearing loss.  There is no competent evidence to refute that conclusion.  Accordingly, the Board finds that the probative, competent, and credible medical evidence outweighs the Veteran's lay statements, and service connection for tinnitus is therefore denied on a direct or secondary basis.

Global Transient Amnesia

Records dated prior to the appeal period, specifically in March 2005, reflect that the Veteran experienced an episode of "transient global amnesia."  These records reflect that he lost eight hours of memory during the episode.  He reported that he had been at a party and had been drinking alcohol.  Following that event, he began to start repeating questions over and over again and could not remember events from the morning or the previous night.  This was the first time such symptoms had occurred.  On follow-up, he denied any further occurrences.  Testing, including MRI of the brain, were negative for any signs or symptoms of a potential cause for the amnesia.  

The Veteran has submitted numerous articles and statements to the effect that his amnesia was due to a series of bad Anthrax vaccinations, specifically, due to a chemical called squalene. 

Significantly, however, medical treatment records dated since the Veteran filed a claim in July 2007 are completely silent for any current diagnosis of transient global amnesia or any residuals thereof.   See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the first element of service connection has not been met, that of a current disability.  Also see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that in the absence of proof of a present disability, there is no valid claim of service connection).  To that extent, the Board places great probative value on the March 2012 VA examination, at which time the VA examiner physically examined the Veteran and reviewed the claims file, but found no indication of any abnormal records following the 2005 event.  Although the Veteran stated that he needed a very specific laboratory test to be completed in order to determine whether he had squalene in his system, the examiner could not find any indication that the Veteran currently suffered from global transient amnesia currently.    Additionally, the examiner stated that the medical literature did not support a link between the Veteran's 2005 episode of global transient amnesia and the vaccination for Anthrax.  

The Veteran has contended on his own behalf that he suffers from global transient amnesia related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe memory loss that occurred in 2005, the Board accords his statements that he has residuals of amnesia related to his Anthrax injections less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Frankly, there is no medical evidence to support the Veteran's claim, as concluded by the 2012 VA examiner.  The Veteran claims that he has a disability, but no physical findings of a disability have been made by a medical professional, and there are no symptoms unaccounted for.  

To that extent, the Board finds that there is also no indication of an "undiagnosed illness" as contemplated by the regulations found in 38 C.F.R. § 3.317, and as having to do with the assertion that he suffers from a disability related to burn pits in the Persian Gulf.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the claimed global transient amnesia or residuals thereof because there is no indication of a current diagnosis during the appeal period.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus denied.

Service connection for transient global amnesia is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


